DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/23/2022 is acknowledged.  Claims 1, 6, 10, 12, 24, and 28 have been amended.  Claim 27 has been cancelled.  Claims 1-12, 24-26, and 28-31 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 02/22/2022.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. “Liquid Hydrogen Technologies for Mobile Use” in view of Aigouy et al. EP 2837873.
Regarding claim 1, Michel discloses:
A thermal system comprising (see section “4. Specific solutions for liquid hydrogen storage systems” on pages 5-6 and annotated Picture 6 below): 
a fluid storage tank (see annotated Picture 6 below) configured to store a cooling fluid (hydrogen) in a liquid state (liquid hydrogen LH2) and a gas state (above the LH2); 
a first heat exchanger (see annotated Picture 6 below) configured to release heat into the fluid storage tank; 
a second heat exchanger (“Heat exchanger 1”), the second heat exchanger being fluidly downstream of the fluid storage tank, the second heat exchanger being configured to exchange heat between the cooling fluid and a heat load (cooling water); 
wherein the first heat exchanger is fluidly downstream of the second heat exchanger such that cooling fluid, after being heated in the second heat exchanger, can pass through the first heat exchanger and thereby heat upstream cooling fluid resident in the fluid storage tank (“a small portion of the extracted gas heated up in the first heat exchanger [“Heat exchanger 1” = second heat exchanger in the claims] flows back through the tank, emits its heat there [via the annotated first heat exchanger]… The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” p. 6 and Picture 6). 

    PNG
    media_image1.png
    374
    623
    media_image1.png
    Greyscale

Michel is silent regarding:
a pressure control valve configured to expand the cooling fluid and disposed fluidly downstream of the second heat exchanger.
Aigouy teaches (see Fig. 1):
a pressure control valve 8 configured to expand the cooling fluid (controlled pressure expander, translation page 6, first full paragraph) and disposed fluidly downstream of the second heat exchanger 2, 3.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Michel with that of Aigouy for the advantage of providing the gas to the end use application at a suitable pre-determined pressure (Aigouy translation page 6, first full paragraph).

Regarding claims 2-3, the combination of Michel and Aigouy teaches (Michel):
a three-way valve (see annotated Picture 6 above; per spec [0035] [0046] of the instant application, “as used herein, a three-way valve can be a T-junction”) fluidly upstream of the first heat exchanger and fluidly downstream of the second heat exchanger, the three-way valve being configured to direct the cooling fluid, after being heated by the heat load (in “Heat exchanger 1” = the second heat exchanger in the claims) (a) toward the first heat exchanger (via “first exit”) and (b) toward a power production device (“Engine”) (via “second exit”). 
wherein the three-way valve comprises (see annotated Picture 6 above): 
an entrance, which receives the cooling fluid from the second heat exchanger; 
a first exit, which leads toward the first heat exchanger; 
a second exit, which leads toward the power production device (“Engine”), but not the first heat exchanger. 

Regarding claim 4, the combination of Michel and Aigouy teaches (Michel):
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
determine a pressure or temperature of the cooling fluid in the fluid storage tank (pressure in the tank via “Pressure indicator”); 
adjust a flow rate of the cooling fluid between the entrance and the first exit based on the determined pressure or temperature (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed through the first exit toward the first heat exchanger is adjusted based on the pressure).

Regarding claim 5, the combination of Michel and Aigouy teaches (Michel):
wherein the processing system is configured to: 
determine a temperature of the heat load (the heat load is engine cooling water; a person of skill in the art, reading the reference, would ‘at once envisage’ monitoring the temperature of the engine cooling fluid as a safety measure); 
adjust a flow rate of the cooling fluid between the entrance and the second exit based on the determined heat load temperature (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed through the first exit toward the first heat exchanger, and thus also the flow rate of the remainder of the cooling fluid directed through the second exit toward the engine, are adjusted based on the heating energy of the fluid provided to the first heat exchanger, that is, the temperature of the fluid corresponding to the temperature of the heat load).

Regarding claim 7, the combination of Michel and Aigouy teaches (Michel):
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
increase and decrease a flow rate of the cooling fluid disposed downstream of the second heat exchanger into the first heat exchanger to maintain a desired metric of the cooling fluid resident in the fluid storage tank, the desired metric being a temperature, a pressure, or a gas to liquid ratio of the resident cooling fluid (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed into the first heat exchanger is adjusted to maintain the pressure in the tank).

Regarding claim 8, the combination of Michel and Aigouy teaches (Michel):
a power production device (“Engine”) disposed fluidly downstream of the second heat exchanger (see Picture 6), the power production device comprising a fuel cell configured to convert chemical energy stored within the cooling fluid into electrical power (“internal combustion engines or fuel cells” see Abstract and section “1. Introduction” on page 1).

Regarding claim 12, the combination of Michel and Aigouy teaches (Michel):
a processing system (a person of skill in the art, reading the reference, would ‘at once envisage’ a processing system working with the pressure indicator and pressure regulator) configured to: 
increase and decrease a flow rate of the cooling fluid into the first heat exchanger based on (a) a temperature and/or a pressure of the cooling fluid at a point fluidly downstream of the fluid storage tank and fluidly upstream of the second heat exchanger (the pressure management system serves to maintain the pressure in the tank, and “The necessary amount of return gas respectively heating energy is controlled by a pressure regulator” see p. 5-6; i.e. the flow rate of the cooling fluid directed into the first heat exchanger is adjusted based on the pressure detected via the “Pressure indicator” located in the flowpath downstream of the tank and upstream of the second heat exchanger) and (b) a flow rate of the cooling fluid at a point fluidly downstream of the fluid storage tank and fluidly upstream of the second heat exchanger, the points being the same or different (the flow rate out of the tank is driven by the tank pressure, see page 5 describing that pressure in the tank must be maintained in order to have a high hydrogen supply flow, thus the pressure of the tank is also indicative of the flow rate out of the tank). 


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. “Liquid Hydrogen Technologies for Mobile Use” in view of Aigouy et al. EP 2837873 as applied to claim 1 above, and further in view of Cook et al. US 2017/0009607.
Regarding claim 9, the combination of Michel and Aigouy is silent regarding:
a turbine disposed fluidly downstream of the second heat exchanger, the turbine configured to extract mechanical energy from the cooling fluid flowing therein. 
Cook teaches (see Fig. 1):
a turbine 112 disposed fluidly downstream of the second heat exchanger 109, the turbine configured to extract mechanical energy from the cooling fluid flowing therein. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Michel and Aigouy to provide a turbine downstream of the second heat exchanger as taught by Cook for the advantages of generating power to charge batteries or supply other loads after the engine has been shut down or when the vehicle is not in use, and to increase the overall fuel efficiency of the power extraction system (Cook [0021-0023]).

Regarding claims 10-11, the combination of Michel, Aigouy, and Cook teaches:
a processing system configured to: increase and decrease a flow rate of the cooling fluid into the first heat exchanger to maintain a desired metric of the turbine (Michel p. 5-6 teaches adjusting the flow rate of the cooling fluid into the first heat exchanger to maintain the pressure in the tank which in turn drives a desired flow rate out of the tank and into the second heat exchanger; Cook [0009] likewise teaches that “The tank head pressure forces the working fluid to the heat exchanger” and to “adjust the work fluid being supplied to improve heat extraction from the exhaust of the heat source 106 or control power generation by the turbine generator 112. For instance, the heat applied to the cryogenic fluid can be varied” i.e., adjusting the flow rate of the fluid supplied to the second heat exchanger to control the turbine power generation as a desired metric). 
wherein the desired turbine metric is a rotational speed (a person of skill in the art, reading the reference, would ‘at once envisage’ maintaining turbine rotation speed as an aspect of controlling turbine power generation)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26 and 28-31 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brunner et al. US 2010/0236259 and US 2015/0072260 each teaches a pressure control valve 7b. Although not explicitly described to expand the fluid, pressure control valves are either expansion/pressure reduction valves or back-pressure/pressure-sustaining valves, and a person of skill in the art would ‘at once envisage’ the pressure control valve 7b as an expansion valve for controlling downstream pressure of the fluid being supplied to end use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/19/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, July 25, 2022